In consolidated proceedings (1) one by appellants Flaton et al., inter alia, to compel the respondents therein to redraft the referendum resolutions and abstracts for Local Laws No. 5 and 6 of 1975 (Propositions Nos. 1 and 2) of Nassau County in the general election to be held on November 4, 1975, and (2) a similar one by appellants Mooney et al., the appeals are as follows: (1) by appellants Flaton et al. from portions of a judgment of the Supreme Court, Nassau County, entered October 16, 1975, i.e., from all of the judgment, which denied appellants’ application as to compelling redrafting of the referendum resolutions and amended the abstract by deleting a certain sentence therein and adding certain words thereto, except that part of the judgment which made said deletion from the abstract; and (2) by appellants Mooney et al. from the entire judgment. Judgment modified, on the law, by changing portions of the text of the abstracts of Propositions Nos. 1 and 2 as follows: As to Proposition No. 1 the second paragraph of the matter under the subcaption "Board of Supervisors With Weighted Voting” shall be changed to read as follows: "The purpose and effect of this law is to reapportion the voting power of the six-member Board of Supervisors.” Further as to Proposition No. 1 the matter under the subcaption "Choice of Two Systems” shall be changed to read as follows: "Whichever of the two county propositions is approved by receiving a majority of the votes cast will be the county’s system of government. If both county propositions are approved, the one receiving the greater number of 'yes’ votes will become law.” As to Proposition No. 2 the matter under the caption "Choice of Two Systems” shall be changed to read as follows: "Whichever of the two county propositions is approved by receiving a majority of the votes cast will be the county’s system of government. If both county propositions are approved, the one receiving the greater number of 'yes’ votes will become law.” As so modified, judgment affirmed, without costs. We have examined petitioners’ objections to the wording of Propositions Nos. 1 and 2 and the respective abstracts. We conclude that changes are necessary to more accurately describe the purposes behind the propositions and therefore amend the abstracts accordingly. Hopkins, Acting P. J., Latham, Margett and Shapiro, JJ., concur; Christ, J., not voting.